Name: Commission Regulation (EEC) No 2033/89 of 6 July 1989 re-establishing the levying of customs duties on woven fabrics of synthetic filament yarn, products of category No 33 (order No 40.0330), originating in Thailand, and binder and baler twine for agricultural machines, products of category No 146 A (order No 42.1461), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy;  America
 Date Published: nan

 8 . 7. 89 Official Journal of the European Communities No L 193/ 19 COMMISSION REGULATION (EEC) No 2033/89 of 6 July 1989 re-establishing the levying of customs duties on woven fabrics of synthetic filament yarn, products of category No 33 (order No 40.0330), originating in Thailand, and binder and baler twine for agricultural machines, products of category No 146 A (order No 42.1461), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, agricultural machines, products of category No 146 A (code 42.1461 ) originating in Mexico, the relevant ceiling amounts respectively to 230 and 234 tonnes ; Whereas on 21 June 1989 imports of the products in question into the Community, originating in Thailand for category No 33 and Mexico for category No 146 A, countries covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand for category No 33 and Mexico for category No 146 A, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect ' of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic filament yarn, products of category No 33 (order No 40.0330), originating in Thailand and binder and baler twine for As from 11 July 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Thailand for category No 33 and Mexico for category No 148 A : . Order No Category CN code Description Origin 40.0330 33 (tonnes) 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or . the like Thailand 42 1461 146 A (tonnes) ex 5607 21 00 Twine, cordage, ropes and cables, plaited or not  Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family Mexico Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988 , p. 83. No L 193/20 Official Journal of the European Communities 8 . 7 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989. For the Commission Christiane SCRIVENER Member of the Commission